Citation Nr: 0500464	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to February 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.  In that decision, the RO 
denied service connection for a psychiatric disorder, which 
it identified as depression.



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of her appeal.

2.  There is no evidence of record indicating the veteran's 
current psychiatric disorder, variously described as 
schizophrenia, depression, and a nervous condition, which 
manifested more than 11 years after service, is related to 
her military service, including two isolated, acute and 
transitory, behavioral incidents that were not indicated to 
be the result of a psychological disorder.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's October 2001 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's October 2001 claim was to send its 
November 2001 VCAA letter.  The RO also sent a follow-up VCAA 
letter on September 9, 2002.  The RO did not take any 
adjudicative action until September 17, 2002, when it issued 
its rating decision that the veteran appealed to the Board.  
Thus, in compliance with Pelegrini, the RO provided the VCAA 
notification to the veteran prior to its initial adjudicative 
action on her claim.  The RO also sent an additional VCAA 
letter to the veteran in May 2003.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a statement of the case (SOC) or supplemental 
SOC (SSOC) as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's November 
2001, September 2002, and May 2003 letters informed the 
veteran of the application of the VCAA to her claim for 
service connection for a psychiatric disorder.  These letters 
also explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection for a psychiatric disorder.  
In addition, the letters explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  Moreover, in the November 2001 and May 2003 
letters, the RO wrote: "[T]ell us about any additional 
information or evidence that you want us to try to get for 
you," and told the veteran to promptly send it the 
information or evidence.  In addition, the February 2003 SOC 
contained the text of 38 C.F.R. § 3.159 (2004).  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that she 
should provide any information or evidence in her possession 
pertaining to her claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and the RO obtained all available VA inpatient and 
outpatient treatment records.  Specifically, the RO made 
numerous requests for records from the Norristown State 
Hospital and Montgomery County Emergency Services, at which 
the veteran indicated that she had received treatment, and 
was told either that no records of such treatment existed or 
that those records would be in the possession of the 
Coatesville VA Medical Center (VAMC).  The RO obtained the 
records from the Coatesville VAMC and, as to the treatment 
the veteran stated she received there in 1968, the VAMC 
indicated in November 2001 that it did not have any records 
of treating the veteran at that time.  Thus, there is no 
indication that any additional records exist that should be 
requested, or that any pertinent evidence was not received.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for a psychiatric 
disorder.


Entitlement to Service Connection for a Psychiatric Disorder

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306 (2004).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).  In 
addition, certain conditions will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

In the present case, the SMRs reflect that in March 1961, the 
veteran was dancing and suddenly dropped down to the deck 
screaming "Jimmy" and had tremors of the head and arms.  
When she was seen at the dispensary, she exhibited a 
"hysterical reaction."  She was prescribed medication and 
told to see a doctor in the morning, but there is no record 
of the veteran seeing a physician at that time or thereafter, 
until she was seen for a backache in July 1961.  At that 
time, she was diagnosed with a back sprain, and prescribed a 
whirlpool and medication in the form of tablets.  A notation 
the following day indicates that the veteran took 4 tablets 
of the pain medication, apparently at the same time; she was 
sent to her barracks and the medication was taken away from 
her.  In her October 2001 claim and elsewhere, the veteran 
characterized this incident as an attempted suicide by 
overdosing on pills, and indicated that she was seen by 
physicians for follow-up treatment on this basis.  However, 
there are no additional notations in the SMRs or sick call 
treatment records regarding this incident, and the January 
1962 discharge examination reflects that the psychiatric 
examination of the veteran was normal.

The first medical information relating to a psychiatric 
disorder in the claims folder is the September 1973 Hospital 
Summary (VA Form 10-1000), which reflects that the veteran 
sought help with a "nervous problem" at that time and was 
admitted to the Coatesville VAMC.  She was diagnosed with 
schizophrenia, schizoaffective type, and discharged in 
October 1973.  Subsequent VA inpatient and outpatient 
treatment records reflect that the veteran experienced 
intermittent psychiatric problems.  For example, she was 
admitted again to the hospital from January to March 1975 
"because of a resurgence of a severe emotional disturbance 
related to personal and family problems."  She was 
readmitted for psychiatric problems from July to August 1976 
and again from December 1980 to February 1981.  A June 1991 
Medical Certificate (VA Form 10-10M) indicated depression.  
VA outpatient treatment (VAOPT) records from April 2001 and 
April 2002 contain diagnoses of depressive disorder and 
schizophrenia, although the veteran denied depression in 
December 2001 and VAOPT records from November 2003 indicate 
that her psychiatric problems were controlled with 
medication.  None of the VA inpatient and outpatient records 
connect the veteran's current psychiatric problems to her 
military service, or otherwise speculate as to their origins.

Based on the above, service connection for a psychiatric 
disorder cannot be granted under any of the applicable 
criteria.  There are only two isolated incidents that 
occurred in service, when the veteran fell to the floor 
screaming and when she took 4 pain medication tablets at one 
time.  Neither of these incidents was diagnosed as being 
related to a psychiatric disability, and there was no follow-
up medical treatment noted on either occasion.  Thus, neither 
of the incidents can be said to reflect the existence of a 
chronic disorder in service.  See 38 C.F.R. § 3.303(b) 
(2004).

Moreover, continuity of symptomatology has not been shown, as 
the first documented treatment for a psychiatric disorder 
occurred in September 1973, more than 11 years after the 
veteran's February 1962 discharge from service.  This 11-year 
period between discharge and treatment also precludes service 
connection for the veteran's psychiatric disorder on a 
presumptive basis, as presumptive service connection for a 
psychosis is only available where it manifested to a 
compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2004).

In addition, although a psychiatric disorder was diagnosed 
after discharge, all of the evidence does not support a 
finding of service connection for this disorder, because the 
subsequent diagnoses do not indicate that the disorder is 
related to service, and the in-service incidents were acute 
and transitory and resolved without residual disability, as 
evidence by the normal psychiatric evaluation at the January 
1962 discharge examination.

Finally, the evidence is not sufficient to entitle the 
veteran to a VA examination as to the etiology of her 
psychiatric disorder under 38 U.S.C.A. § 5103A(d) (West 
2002), as there is no evidence indicating that her current 
disability may be associated with the two isolated in-service 
incidents, neither or which was indicated at the time to be 
of a psychiatric nature, or otherwise associated with her 
military service.  See also Charles, 16 Vet. App. at 374-75.  
Although the veteran stated that she took 4 tablets of pain 
medication at once in an attempt to commit suicide, there is 
no evidence to support this assertion, as the contemporaneous 
report did not suggest such a motivation and there was no 
follow-up treatment noted.  Moreover, the veteran, as a 
layperson, is not competent to testify as to the etiology of 
her psychiatric disorder, as testimony on that subject 
requires medical expertise.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder; the benefit-of-the-doubt doctrine 
therefore does not apply, and this claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).



ORDER

The claim for service connection for a psychiatric disorder 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


